Citation Nr: 1606278	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a bilateral leg disorder, claimed as leg cramps.  

4.  Entitlement to service connection for a disorder of the buttocks, claimed as strain.

5.  Entitlement to an increased disability rating in excess of 20 percent for bilateral chondromalacia of the patella.






REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board previously remanded this matter for additional development in May 2014.  

The issues of entitlement to service connection for a low back disorder, entitlement to service connection for a bilateral hip disorder, entitlement to service connection for a bilateral leg disorder claimed as leg cramps and entitlement to service connection for a disorder of the buttocks are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the increased rating period, the Veteran's right knee disability was manifested by full extension, 130 degrees of flexion with painful motion and without recurrent subluxation or lateral instability.

2.  Throughout the increased rating period, the Veteran's left knee disability was manifested by full extension, 130 degrees of flexion with painful motion and without recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for bilateral chondromalacia of the patella have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, a February 2009 letter fulfilled the notice requirements of Vazquez.  The February 2009 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life.  The letter listed examples of evidence that may affect how a disability evaluation is assigned.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The record indicates that the RO obtained all information relevant to the Veteran's increased rating claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded VA examinations for her knee disabilities in March 2009 and August 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law judge in July 2013.  At that hearing, testimony was presented on the issue of entitlement to an increased evaluation for bilateral knee disabilities.  The VLJ and the Veteran's representative outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for Bilateral Chondromalacia of the Patella

A July 1990 rating decision granted service connection for bilateral chondromalacia of the knees.  A 10 percent rating was assigned from September 1989.  A July 1991 rating decision granted a 20 percent disability rating for bilateral chondromalacia from March 1991.  A claim for an increased rating for bilateral chondromalacia was received in October 2008. 

Bilateral chondromalacia of the patella is rated according to Diagnostic Code 5010.  Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010. Degenerative arthritis is rated according to Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.

DC 5257 pertains to recurrent subluxation or instability of the knee.  A 10 percent rating is assignable for slight recurrent subluxation or instability.  A 20 percent rating is assignable for moderate recurrent subluxation or instability.  A 30 
percent rating is assignable for severe recurrent subluxation or instability. 
38 C.F.R. § 4.71a.

 The Board observes that the words "slight", "moderate", and "severe" are not
 defined in the rating schedule rather than applying a mechanical formula, VA must
 evaluate all the evidence to the end that its decisions are equitable and just.
38 C. F.R. § 4. 6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians although an element of evidence to be considered by the Board is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C F R §§ 4.2, 4.6.

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable for flexion limited to 10 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees.  An evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  
38 C.F.R. § 4.71a.

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

In VAOPGCPREC 23-97, the VA General Counsel  interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel  further explained that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The General Counsel  has also directed that separate ratings are available if a particular knee disability causes both the compensable (10 percent) limitation of extension (Diagnostic Code 5261) and compensable limitation of flexion (Diagnostic Code 5260) of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.

Analysis

The Veteran had a VA examination in March 2009.  The Veteran reported nagging pain in the knees that was constant.  On examination of the knees, there was no swelling, warmth or tenderness, but crepitus was heard in the right knee.  There was no deformity and no effusion.  The Veteran had flexion to 140 degrees and extension to 0 degrees.  The Veteran did not have pain with flexion and extension.  There was no instability of the knees.  Lachman, McMurray and drawer signs were negative.  On varus and valgus strain, there was no pain or tenderness in the knees.  There was no additional impairment due to pain, pain on repeated use, weakness, fatigue, lack of endurance, incoordination or flare-up.  

At the Board hearing in July 2013, the Veteran testified that she has excruciating  pain in her knees.  She stated that she has an altered gait due to her knee disabilities.  

The Veteran had a VA examination in August 2014.  Range of motion testing showed flexion of the right and left knees to 130 degrees, with pain noted at 130 degrees.  The Veteran had extension of the right and left knees to 0 degrees, with no objective evidence of painful motion.  The Veteran did not have additional limitation of motion of the either knee with repetitive use testing.  

The examiner noted that the functional impairment of the knees included pain on movement.  Test for anterior instability, posterior instability and medial-lateral instability showed that no instability was present.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have any meniscal conditions.  The Veteran reported that she did not use assistive devices.

On review, the Board finds that the criteria for a higher rating for bilateral chondromalacia have not been met during the appeal period.  The Veteran is currently in receipt of the maximum rating assignable under Diagnostic Code 5003 for degenerative arthritis of two joints.  The evidence of record does not support the assignment of higher ratings for either knee, as there are no findings of extension of either knee limited to 15 degrees or flexion limited to 30 degrees.  Even when taking into account the Veteran's complaints of knee pain, the findings do not approximate flexion of either knee limited to 30 degrees or extension limited to 15 degrees.  In this regard, the Veteran had flexion of both knees to 130 degrees with pain throughout the range of motion.  The examinations showed that the Veteran had functional loss due to pain; however, she retained bilateral knee flexion to 130 degrees even with repetitive-use testing.  Therefore, the Board finds that even with consideration of functional loss, the Veteran's disability picture did not meet the criteria for a rating in excess of 10 percent for either knee under the criteria pertaining to limitation of flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.   

During the appeal period, the Veteran did not have ankylosis of either knee; as such, a higher rating is not warranted under Diagnostic Code 5256.  The record during the rating period does not show findings of dislocation of semilunar cartilage of either knee with frequent episodes of pain, locking and effusion.  Accordingly, a higher rating is not assignable for either knee under Diagnostic Code 5258.  A rating in excess of 10 percent is not assignable for either knee under Diagnostic Code 5262, as the evidence does not show impairment of the tibia and fibula.

The Board has considered the Veteran's testimony regarding instability of the knees.  At the hearing, the Veteran testified that she has instability and that her knees feel like they are going to blow out.  The Veteran is competent to report subjective feelings of  instability; however, the Board finds that greater weight is to be accorded the clinical evidence in this case provided by medical professionals trained and skilled in assessing orthopedic symptomatology and resulting impairment and especially given the absence of any objective evidence of instability of either knee.  In this regard, on physical examination in March 2009 and August 2014, both knees were stable to medial, lateral, anterior and posterior testing.  Therefore, after considering the examinations and the Veteran's lay statements, the Board concludes that separate ratings for instability are not warranted.

For these reasons, the Board finds that a disability rating in excess of 20 percent for bilateral chondromalacia patella is not warranted.  The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria are adequate to rate the Veteran's knee disabilities.  The rating criteria pertaining to the service-connected knee disabilities consider the overall severity of knee impairment, including limitation of motion and whether there is subluxation or instability that is slight, moderate, or severe.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating in excess of 20 percent for bilateral chondromalacia of the patella is denied.

REMAND

The Veteran asserts that her current back, bilateral hip, buttocks and leg strain disabilities are proximately due to and/or aggravated by her service-connected bilateral knee disabilities.  

The Board previously remanded this matter in May 2014 to obtain a VA examination.  The remand directive instructed the examiner to diagnose any current low back disorder, bilateral hip disorder, bilateral leg disorder and bilateral buttocks disorder.  The examiner was asked to provide an opinion as to whether a bilateral leg disorder was first manifested by leg strain in service in April 1981.  The examiner was asked to provide opinions as to whether a current low back disorder, bilateral hip disorder, bilateral leg disorder and disorder of the buttocks are proximately due to, or aggravated by the Veteran's service-connected bilateral chondromalacia of the knees.  

In August 2014, the Veteran was afforded VA examinations, and a VA physician  provided medical opinions.  The examiner diagnosed leg cramps, intervertebral disc syndrome and buttocks pain caused by degenerative disc disease.  The examiner did not specifically state whether there is a current diagnosis of a hip disorder.  

The examiner provided a medical opinion addressing the claimed bilateral leg disorder.  The examiner stated that "there is no evidence of a connection to service."  The examiner explained that there is no evidence of a continuum from service until now.  The examiner did not address the service treatment records, which reflect that the Veteran was diagnosed with leg strain in April 1981.   

The examiner opined that it is less likely than not that low back disorder, bilateral hip disorder, bilateral leg disorder and a disorder of the buttocks are proximately due to or alternatively aggravated by service-connected bilateral chondromalacia of the knees.  The examiner reasoned that there is no severe injury in service that could have permanently worsened the conditions beyond natural progression.  The examiner stated that the natural progression is often worsened over the years due to the stress of normal physical activities.   The examiner's  opinion did not comply with the remand directive, as it did not respond question of whether the Veteran's claimed disabilities are proximately due to, or aggravated by the Veteran's service-connected bilateral chondromalacia of the knees.  Rather, the opinion related to whether the disabilities are related to an injury in service.

The examiner completed another medical opinion in August 2014.  The examiner opined that a hip disability is not related to the Veteran's service-connected knee disabilities.  The examiner opined that there is no evidence of a connection to a service-connected disability.  The examiner explained that there is no clearly abnormal gait that could have placed undue strain on the hips.  The examiner did not clearly indicate in the August 2014 examination reports whether there is a  current diagnosis of a hip disability.  

The examiner did not explain the basis for the statement that the Veteran does not have an abnormal gait.  The March 2009 and August 2014 VA examinations do not contain findings pertaining to the Veteran's gait.   At the Board hearing, the Veteran testified that her gait is affected by her bilateral knee disabilities, which cause pain when she walks.  

Finally, the Board notes that the prior remand directed the AMC/ RO to obtain employment information from the Veteran since her separation from service in September 1989.  The AOJ was then directed to request employment records from those employers.  In May 2015, the Veteran provided a list of her employers since her separation from service.  The RO did not attempt to obtain the records identified by the Veteran in the May 2015 correspondence. 

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  The case must be remanded in order to ensure compliance with the prior remand and obtain adequate medical opinions. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination for her claimed low back, bilateral hip, bilateral leg and buttocks disorders, if possible by a new examiner.  The examiner should review the claims folder, and the examination report should indicate that the claims folder was reviewed.  

A.  The examiner should diagnose any current low back disorder.  

The examiner should provide an opinion as to whether it is at least as likely as not that a low back disorder is proximately due to the Veteran's service-connected bilateral chondromalacia.   

The examiner should provide an opinion as to whether it is at least as likely as not that a low back disability is aggravated (permanently worsened) by the service-connected bilateral chondromalacia.

The examiner should consider the Veteran's testimony that her knee disabilities affect her gait.  The examiner should discuss whether difficulty walking due to knee disabilities would cause and/ or aggravate the Veteran's low back disability.   

B.  The examiner should diagnose any current bilateral hip disorder, if present.  

The examiner should provide an opinion as to whether it is at least as likely as not that a current bilateral hip disorder is proximately due to the Veteran's service-connected bilateral chondromalacia.   

The examiner should provide an opinion as to whether it is at least as likely as not that a bilateral hip disorder is aggravated (permanently worsened) by the service-connected bilateral chondromalacia.

The examiner should consider the Veteran's testimony that her knee disabilities affect her gait.  The examiner should discuss whether difficulty walking due to knee disabilities would cause and/ or aggravate a bilateral hip disability.   

C.  The examiner should diagnose any current bilateral leg disorder.  

The examiner should provide an opinion as to whether a current bilateral leg disorder is at least as likely as not related to service, including the leg strain noted during service in 1981.

The examiner should provide an opinion as to whether a current bilateral leg disorder is at least as likely as not proximately due to the Veteran's service-connected bilateral chondromalacia.

The examiner should provide an opinion as to whether a current bilateral leg disorder is at least as likely as not aggravated by service-connected bilateral chondromalacia.  

The examiner should consider the complaints of leg pain noted in service. 

The examiner should consider the Veteran's testimony that her knee disabilities affect her gait.  The examiner should discuss whether difficulty walking due to knee disabilities would cause and/ or aggravate a bilateral leg disorder.  
 
D.  The examiner should diagnose any current bilateral buttocks disorder.  

The examiner should provide an opinion as to whether a current bilateral buttocks disorder is at least as likely as not proximately due to service-connected bilateral chondromalacia.  

The examiner should provide an opinion as to whether a current bilateral buttocks disorder is at least as likely as not aggravated by service-connected bilateral chondromalacia.  

The examiner should consider the Veteran's testimony that her knee disabilities affect her gait.  The examiner should discuss whether difficulty walking due to knee disabilities would cause and/ or aggravate a bilateral buttocks disorder.   

E.  The examiner should provide a detailed rationale for all of the stated opinions.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

2.  The AMC/RO should review the employment information submitted by the Veteran in May 2015.  The AOJ should request any relevant employment records from each employer including medical records, reports of any pre-employment examinations, attendance records and reasons for absences, performance reports, reports of duty limitations or job changes and the reasons for such limitations or changes, and reports of workers' compensation claims or claims for other disability benefits.  

A negative response should be requested from each employer if no such information is available.  

3.  Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


